 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                             SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   BARRY ALLRED and MANDY C.                                Case No.: 17-CV-1345 JLS (BGS)
     ALLRED, on behalf of themselves, all
10
     others similarly situated, and the general               ORDER GRANTING IN PART AND
11   public,                                                  DENYING IN PART DEFENDANTS’
                                            Plaintiffs,       SECOND MOTION TO DISMISS
12
13   v.                                                       (ECF No. 62)
14   FRITO-LAY NORTH AMERICA, INC.
     and FRITO-LAY, INC.,
15
                                          Defendants.
16
17
18          Presently before the Court is Defendants Frito-Lay North America, Inc. and Frito-
19   Lay, Inc.’s Motion to Dismiss Plaintiffs’ First Amended Complaint (“Mot.,” ECF No. 62).1
20   Also before the Court are Plaintiffs Barry Allred and Mandy C. Allred’s Opposition to
21   (“Opp’n,” ECF No. 69) and Defendants’ Reply in Support of (“Reply,” ECF No. 72) the
22   Motion, as well as Defendants’ Requests for Judicial Notice (“RJNs,” ECF Nos. 63, 73,
23   74, 76, 79, 80). Having considered the Parties’ arguments and the law, the Court GRANTS
24   IN PART AND DENIES IN PART Defendants’ Motion as follows.
25
26
     1
      Also pending before the Court are Plaintiffs’ Motion for Class Certification and to Appoint Class Counsel
27   (ECF No. 88) and Defendants’ Motions for Summary Judgment (ECF No. 91) and to Exclude the
28   Testimony, Opinions, and Reports or Laszla P. Somogyi, George E. Belch, and Charlene L. Podlipna
     (ECF No. 94). These motions are not fully briefed and are not before the Court at this time.

                                                          1
                                                                                          17-CV-1345 JLS (BGS)
 1                                              BACKGROUND
 2   I.      Factual Background2
 3           Defendants manufacture, distribute, advertise, market, and sell a variety of flavored
 4   and unflavored snack products, including “Salt and Vinegar Flavored Potato Chips” (the
 5   “Product”). First Am. Compl. (“FAC”), ECF No. 61, ¶¶ 6–7. Plaintiffs contend that
 6   Defendants’ packaging, labeling, and advertising of the Product is false and misleading
 7   and that the Product is misbranded under California law because it is labeled as though it
 8   is flavored with only natural ingredients, when it actually contains undisclosed artificial
 9   flavors. Id. ¶¶ 8–9. Specifically, the Product is flavored with “salt & vinegar seasoning,”
10   which contains “maltodextrin [made from corn], natural flavors, salt, malic acid, vinegar.”
11   Id. ¶ 19. According to Plaintiffs, “the minimal amount of actual vinegar in the Product’s
12   flavoring is dominated by the unspecified ‘natural flavors’ and malic acid, and is of
13   insufficient quantity to flavor the Product.” Id. ¶ 20. Nevertheless, the Product’s labeling
14   states that Defendants “add just the right balance of tangy vinegar.” Id. ¶ 21 (emphasis in
15   original). Further, although there is a naturally occurring form of malic acid, l-malic acid,
16   id. ¶ 29, “Defendants instead flavor the Product with an industrial chemical called d-l-malic
17   acid . . . , [which] is in fact manufactured in petrochemical plants from benzene or butane—
18   components of gasoline and lighter fluid, respectively—through a series of chemical
19   reactions, some of which involve highly toxic chemical precursors and byproducts.” Id.
20   ¶ 30.
21           Plaintiffs claim that there are three issues with Defendants’ labeling of the Product.
22   Id. ¶ 22. “First, because the Product contains additional flavoring ingredients that dominate
23   and overwhelm the flavors of the small amount of actual vinegar in the seasoning, the front
24   label is required by law to disclose those additional flavors rather than misleadingly claim
25
26
     2
       Because this is a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court must accept as
27   true all material allegations in the First Amended Complaint and must construe the First Amended Complaint
28   and all reasonable inferences drawn from it in the light most favorable to Plaintiffs. See Thompson v. Davis,
     295 F.3d 890, 895 (9th Cir. 2002).

                                                           2
                                                                                             17-CV-1345 JLS (BGS)
 1   that the Product is ‘Vinegar’ flavored.” Id. ¶ 23 (citing California’s Sherman Law, Cal.
 2   Health & Safety Code §§ 109875 et seq., incorporating 21 C.F.R. § 101.22). “Second, the
 3   Product ingredient list violates federal and state law because it misleadingly identifies the
 4   malic acid flavoring ingredient only as generic ‘malic acid’ instead of using the specific,
 5   non-generic name of the ingredient.” Id. ¶ 24 (citing 21 C.F.R. § 101.4(a)(1)). “Third, . . .
 6   the Product—rather than having ‘No Artificial Flavors’ and being flavored with ‘just the
 7   right balance of tangy vinegar[,’] as its labeling claims—contains an undisclosed artificial
 8   flavor made from petrochemicals.” Id. ¶ 25.
 9   II.   Procedural Background
10         On May 11, 2017, Plaintiffs filed a putative class action complaint in state court,
11   bringing causes of action for violation of the Consumer Legal Remedies Act (“CLRA”),
12   the unlawful and unfair prongs of the Unfair Competition Law (“UCL”), and the False
13   Advertising Law (“FAL”) and for breach of express and implied warranties. See ECF No.
14   1-2 Ex. A. Plaintiffs seek to litigate on behalf of all consumers who purchased the Product
15   in California during the period six years prior to the filing of the Complaint and continuing
16   until the class is certified. FAC ¶ 88.
17         Defendants removed the action to this Court on July 3, 2017. See ECF No. 1.
18   Although Plaintiffs sought to have this action remanded, see ECF No. 16, the Court denied
19   their motion on the grounds that jurisdiction was established under the Class Action
20   Fairness Act. See ECF No. 31.
21         On August 9, 2017, Defendants moved to dismiss Plaintiffs’ original Complaint on
22   the grounds that (1) Plaintiffs’ claims were preempted by the Food, Drug, and Cosmetic
23   Act (“FDCA”) and accompanying federal regulations; (2) Plaintiffs failed to state a claim
24   as to any of their causes of action because they had not plausibly pled that a reasonable
25   consumer would be deceived by the labeling of the Product; (3) Plaintiffs’ allegations were
26   insufficient to support their claims under the UCL, FAL, and CLRA; (4) Plaintiffs’ breach
27   of express warranty claims failed because they did not plausibly allege that any statements
28   on the Product’s label were false; (5) Plaintiffs’ breach of implied warranty claims failed

                                                   3
                                                                                17-CV-1345 JLS (BGS)
 1   because Plaintiff did not allege that the Product was unfit for its purpose, human
 2   consumption, or did not possess even the most basic degree of fitness for ordinary use; and
 3   (6) Plaintiffs’ claims were partially barred by the applicable statutes of limitations. See
 4   ECF No. 8.
 5         The Court denied Defendants’ first motion to dismiss on March 7, 2018. See ECF
 6   No. 26. Regarding Defendants’ preemption arguments, as to Plaintiffs’ assertion that
 7   Defendants must refer to the “specific” name of “d-l-malic acid,” the Court concluded that
 8   “21 C.F.R. § 184.1069(a), the regulation on malic acid, states that the ‘ingredients’ (plural)
 9   are used in food, thus, it is plausible that DL-malic and L-malic acid are specific names of
10   the (collective, common) name malic acid” and, consequently, the Court could not
11   conclude at that stage whether Plaintiffs’ claim was preempted. Id. at 6. As for Plaintiffs’
12   claim that the Product must be labeled as “artificially flavored,” the Court concluded that
13   whether malic acid was an “artificial flavor” pursuant to 21 C.F.R. § 101.22(i)(2), as
14   Plaintiffs’ advocated, or was a “flavor enhanced” under 21 C.F.R. § 170.3(o)(11), as
15   Defendants contended, was “a factual determination that would be inappropriately resolved
16   on a motion to dismiss.” Id. at 9.
17         As for Defendants’ arguments under Rule 12(b)(6), the Court determined that it
18   could “[]not determine at this stage whether the Product’s advertising was false or
19   misleading,” and which therefore precluded a determination as to whether a “reasonable
20   consumer” would be deceived by the Product’s packaging, as would be required for
21   Plaintiffs’ UCL, FAL, and CLRA claims. Id. at 11. Further, because it was plausible that
22   malic acid is an artificial ingredient, “there [wa]s a plausible consumer injury that would
23   . . . not have been avoided by reading the Product label,” thereby precluding dismissal of
24   Plaintiffs’ claims under the “unfair” prong of the UCL. Id. at 12. Because the Court
25   concluded that Plaintiffs had plausibly pled a violation of the FDA flavor regulations, the
26   Court also denied Defendants’ motion as to Plaintiffs’ claims under the “unlawful” prong
27   of the UCL. Id. The Court also concluded that Plaintiffs had pled the elements of their
28   breach of express, id. at 12–13, and implied, id. at 13, warranty claims.

                                                   4
                                                                                 17-CV-1345 JLS (BGS)
 1         Finally, the Court addressed Defendants’ argument that Plaintiffs’ claims were
 2   barred in part by the three-year statute of limitations applicable to their CLRA and FAL
 3   claims and the four-year statute of limitations for their UCL claims. Id. at 14. The Court
 4   rejected Plaintiffs’ argument that delayed discovery exception applied because “Plaintiffs
 5   have provided no allegations detailing how they discovered the alleged unlawful labeling.”
 6   Id. at 15. Similarly, the Court rejected Plaintiffs’ contention of fraudulent concealment
 7   because “Plaintiffs have provided no facts as to the ‘circumstances under which [the fraud]
 8   was discovered.’” Id. at 17 (quoting Mills v. Forestex Co., 108 Cal. App. 4th 625, 641
 9   (2003)). Finally, as to Plaintiffs’ arguments concerning the continuing violation exception,
10   the Court concluded that, “assuming the allegations of misbranding to be true, it would be
11   inequitable to allow Defendants to ‘obtain immunity’ from this violation ‘even for recent
12   and ongoing malfeasance.’” Id. at 18 (quoting Aryeh v. Canon Bus. Sols., Inc., 55 Cal. 4th
13   1185, 1198 (2013)).
14         On April 4, 2018, Defendants’ filed for reconsideration on the grounds that (1) the
15   filing of subsequent class action complaints challenging the labeling of products containing
16   malic acid confirmed that Plaintiffs had not plausibly alleged that malic acid is an artificial
17   flavor, (2) the Court’s interpretation of the “common or usual name” requirement for the
18   labeling of malic acid in the Product’s ingredients list rested on an erroneous ruling of 21
19   C.F.R. § 184.1069(a), and (3) the Court should clarify its ruling on the statute of limitations
20   because the continuous accrual exception did not authorize Plaintiffs to bring claims
21   outside the limitations period. See ECF No. 29.
22         On June 1, 2018, while Defendants’ motion for reconsideration was pending,
23   Plaintiffs requested leave to file an amended complaint. See ECF No. 44. Because the
24   Court granted Plaintiffs leave to file the operative First Amended Complaint, see ECF No.
25   58, it denied as moot Defendants’ motion for reconsideration. See id. at 4. The instant
26   Motion followed on August 17, 2018. See ECF No. 62.
27   ///
28   ///

                                                    5
                                                                                 17-CV-1345 JLS (BGS)
 1                                     LEGAL STANDARD
 2         Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
 3   defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
 4   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
 5   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
 6   Procedure 8(a), which requires a “short and plain statement of the claim showing that the
 7   pleader is entitled to relief.”   Although Rule 8 “does not require ‘detailed factual
 8   allegations,’ . . . it [does] demand more than an unadorned, the-defendant-unlawfully-
 9   harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
10   Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In other words, “a plaintiff’s obligation to
11   provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
12   conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
13   Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A
14   complaint will not suffice “if it tenders ‘naked assertion[s]’ devoid of ‘further factual
15   enhancement.’ ” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at 557).
16         To survive a motion to dismiss, “a complaint must contain sufficient factual matter,
17   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
18   Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
19   when the facts pled “allow the court to draw the reasonable inference that the defendant is
20   liable for the misconduct alleged.” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at
21   556). That is not to say that the claim must be probable, but there must be “more than a
22   sheer possibility that a defendant has acted unlawfully.” Id. Facts “‘merely consistent
23   with’ a defendant’s liability” fall short of a plausible entitlement to relief. Id. (quoting
24   Twombly, 550 U.S. at 557). Further, the Court need not accept as true “legal conclusions”
25   contained in the complaint. Id. This review requires context-specific analysis involving
26   the Court’s “judicial experience and common sense.” Id. at 678 (citation omitted).
27   “[W]here the well-pleaded facts do not permit the court to infer more than the mere
28   ///

                                                  6
                                                                               17-CV-1345 JLS (BGS)
 1   possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the
 2   pleader is entitled to relief.’” Id.
 3                                             ANALYSIS
 4          As in their motion for reconsideration, Defendants argue in their second motion to
 5   dismiss that the First Amended Complaint should be dismissed in its entirety with prejudice
 6   because:
 7                 (i) Plaintiffs fail to state a claim as to any of their causes of action
 8                 because they have not plausibly pled that malic acid imparts a
                   vinegar flavor in Lay’s Salt & Vinegar Flavored Potato Chips;
 9                 (ii) Plaintiffs’ claims that the chips are mislabeled because they
10                 list “malic acid” in the ingredient list are preempted by the
                   federal Food, Drug, and Cosmetic Act and accompanying federal
11                 regulations governing the labeling of food products; and
12                 (iii) Plaintiffs’ claims are partially barred by the applicable
                   statute of limitations.
13
14   Not. of Mot. at 1.
15   I.     Requests for Judicial Notice
16          Defendants have requested the Court take judicial notice of various complaints filed
17   by Plaintiffs’ counsel. See ECF Nos. 63, 73, 74, 76, 79, 80. Because the Court does not
18   rely on these documents, the Court DENIES AS MOOT Defendants’ requests.
19   II.    Motion to Dismiss Pursuant to Rule 12(b)(6)
20          As before, Defendants contend that Plaintiffs have failed plausibly to allege that
21   malic acid is an artificial flavor. See Mot. at 3–8. Defendants point to the exhibits
22   appended to Plaintiffs’ First Amended Complaint and other complaints filed by Plaintiffs’
23   counsel to argue that “malic acid is used for a variety of purposes in many different foods
24   that do not taste like vinegar.” Id. at 4; see also id. at 4–6. Defendants note that “Plaintiffs
25   offer no explanation for how malic acid could simulate all of these flavors and vinegar as
26   well!,” id. at 6, and argue that “Plaintiffs cannot plausibly contend that malic acid is a sort
27   of ‘super flavor’ able to impart any and all flavors in the world.” Id. at 6–7. Defendants
28   contend that malic acid, rather than a “flavor,” is actually a “flavor enhancer.” Id. at 5–6.

                                                      7
                                                                                     17-CV-1345 JLS (BGS)
 1          Plaintiffs counter that “the fact that malic acid simulates multiple flavors is not
 2   mutually exclusive with the fact that malic acid imparts a vinegar flavor in the Product.”
 3   Opp’n at 6. Indeed, “because malic acid has the ability to simulate many flavors, it is
 4   beyond plausible that vinegar is one of the many flavors that malic acid is able to simulate.”
 5   Id. Plaintiffs rely heavily on the exhibits to their First Amended Complaint. See id. at 7.
 6   For example, Exhibit 1, a printout regarding malic acid from I.H.C. Chempharm, provides
 7   that “[s]alt and vinegar flavored potato chips . . . use [malic acid] to produce a tart, vinegar-
 8   like flavor.” 3 Id. (quoting FAC ¶ 32 & Ex. 1). Plaintiffs also point to allegations in their
 9   First Amended Complaint that “[vinegar]’s presence, at the very end of the descending-
10   order ingredient list, shows that the minimal amount of actual vinegar in the Product’s
11   flavoring is dominated by the unspecified ‘natural flavors’ and malic acid, and is of
12   insufficient quantity to flavor the Product.” Id. (quoting FAC ¶ 20).
13          Although it appears, even from Plaintiffs’ exhibits, that Defendants’ argument that
14   malic acid is a flavor enhancer may have some validity, the Court stands by its prior
15   conclusion that “[t]he distinction between an artificial flavor that ‘simulates, resembles or
16   reinforces’ the characterizing flavor[ pursuant to] 21 C.F.R. § 101.22(i)(2)[] and a ‘flavor
17   enhancer’ that does not impart its own taste[ pursuant to] 21 C.F.R. § 170.3(o)(11)[] in this
18   instance is a factual determination . . . that would be inappropriately resolved on a motion
19   to dismiss.” ECF No. 26 at 9 (citing Engurasoff v. Coca-Cola Co., No. C 13-03990 JSW,
20   2014 WL 4145409, at *3–4 (N.D. Cal. Aug. 21, 2014); Gitson v. Trader Joe’s Co., No. 13-
21   CV-01333-WHO, 2014 WL 1048640, at *4 (N.D. Cal. Mar. 14, 2014); Ivie v. Kraft Foods
22   Global, Inc., No. 12-cv-2554 RMW, 2013 WL 685372, at *10 (N.D. Cal. Feb. 25, 2013)).
23          Here, Plaintiffs have alleged that malic acid imparts a vinegar flavor, see FAC ¶ 38,
24   which provides the vinegar flavor of the Product rather than actual vinegar. See id. ¶¶ 20,
25   23. It is not implausible that malic acid imparts a vinegar flavor to the Product and acts as
26
27
     3
28     The other exhibits to which Plaintiffs point emphasize malic acid’s “tart” taste rather than its vinegar
     flavor. See FAC ¶ 34 & Ex. 3; id. ¶ 37 & Ex. 6.

                                                         8
                                                                                          17-CV-1345 JLS (BGS)
 1   a flavor enhancer for the purposes of the other products identified in Plaintiffs’ exhibits.
 2   Consequently, the Court concludes that Plaintiffs have met their pleading burden under
 3   Rule 12(b)(6).
 4   III.   Preemption
 5          As before, Defendants argue that Plaintiffs’ claim that the Product is mislabeled
 6   because it lists “malic acid” rather than “d-l malic acid” in the ingredient list is preempted
 7   by the FDCA. Mot. at 8–11. The Court previously determined that “it is clear there are
 8   two forms of malic acid” and that “21 C.F.R. § 184.1069(a), the regulation on malic acid,
 9   states that the ‘ingredients’ (plural) are used in food, thus, it is plausible that DL-malic and
10   L-malic acid are specific names of the (collective, common) name malic acid.” ECF No.
11   26 at 7. Defendants essentially request that the Court reconsider its prior conclusion,
12   focusing instead on the parenthetical text of the regulation: “[m]alic acid (C4H6O5, CAS
13   Reg. No. of L-form 97-67-6, CAS Reg. No. of DL-form 617-48-1) is the common name
14   for 1-hydroxy-1, 2-ethanedicarboxylic acid.” Mot. at 10 (quoting 21 C.F.R. § 184.1069(a))
15   (emphasis omitted). Defendants argue that this parenthetical “confirms that ‘malic acid’ is
16   the ‘common or usual name’—and thus the name that must be included in the ingredients
17   list under 21 U.S.C. § 343(i)—even for DL-malic acid.” Id.
18          Although the Court is not opposed to revisiting its prior conclusion concerning the
19   proper reading of the regulations at issue, there remain questions concerning the applicable
20   regulations. As the Honorable Gonzalo P. Curiel of this District recently explained in
21   another of Plaintiffs’ counsel’s cases:
22                The FDA regulations state that ingredients “shall be listed by
                  common or usual name.” 21 C.F.R. §§ 101.4(a)(1). It also
23
                  provides that “[t]he name of the ingredient shall be a specific
24                name and not a collective (generic) name, except that:
                  (1) Spices, flavorings, colorings and chemical preservatives shall
25
                  be declared according to the provisions of § 101.22.” 21 C.F.R.
26                § 101.4(b). The regulations provide that the “malic acid” is the
                  common name for “1–hydroxy–1, 2–ethanedicarboxylic acid.”
27
                  21 C.F.R. § 184.1069(a). The regulation then identifies the two
28                types of malic acid: L-malic acid, which “occurs naturally in

                                                    9
                                                                                  17-CV-1345 JLS (BGS)
 1               various foods” and racemic DL-malic acid, which “does not
                 occur naturally” and “is made commercially by hydration of
 2
                 fumaric acid or maleic acid.” Id.
 3
                 If the ingredient is a flavoring, the provisions of 21 C.F.R.
 4
                 § 101.22 apply. See 21 C.F.R. § 101.4(b). 21 C.F.R. § 101.22
 5               provides that
 6
                        (c) A statement of artificial flavoring, artificial
 7                      coloring, or chemical preservative shall be placed
                        on the food or on its container or wrapper, or on any
 8
                        two or all three of these, as may be necessary to
 9                      render such statement likely to be read by the
                        ordinary person under customary conditions of
10
                        purchase and use of such food.
11
                 21 C.F.R. § 101.22(c). “The label of a food to which flavor is
12
                 added shall declare the flavor in the statement of ingredients in
13               the following way: (1) Spice, natural flavor, and artificial flavor
                 may be declared as “spice”, “natural flavor”, or “artificial
14
                 flavor”, or any combination thereof, as the case may be.” 21
15               C.F.R. § 101.22(h).
16
                 While 21 C.F.R. § 101.4(a) requires that ingredients “shall be
17               listed by common or usual name” on the label, and the name shall
                 be a “specific name and not a collective (generic) name[,”] the
18
                 regulations provide for exceptions for labeling flavorings under
19               § 101.22. See 21 C.F.R. §§ 101.4(a) & (b)(1). [Section] 101.22
                 states that an artificial flavor may be labeled as “artificial flavor”
20
                 in the ingredient list.
21
                 Therefore, whether Defendants failed to comply with federal
22
                 labeling laws is dependent on whether malic . . . acids function[s]
23               as flavors in Defendants’ . . . [P]roduct[].
24   Hilsley v. Ocean Spray Cranberries, Inc., No. 17CV2335-GPC(MDD), 2018 WL 5617701,
25   at *7 (S.D. Cal. Oct. 30, 2018). Because the Court has determined that it is inappropriate
26   to determine whether malic acid is a “flavor” at the motion-to-dismiss stage, see supra
27   Section II, the Court determines that it would be premature to determine the preemption
28   issue at this stage. See Hilsley, 2018 WL 5617701, at *7.

                                                   10
                                                                                  17-CV-1345 JLS (BGS)
 1   IV.   Statute of Limitations
 2         The Court previously determined that the “[continuing violation] exception applies
 3   to the statute of limitations.” See ECF No. 26 at 18. Defendants contend that “Plaintiffs
 4   misunderstand the consequence of applying the continuing violation doctrine,”
 5   specifically, “that while the continuous accrual doctrine may permit claims based on
 6   purchases made during the limitations period, it does not authorize claims based on
 7   purchases made prior to the limitations period.” Mot. at 12 (emphasis in original).
 8   Defendants note that many courts (including this one) are not always precise in their
 9   terminology, sometimes using the phrase “continuing violation doctrine” when they in fact
10   apply the “continuous accrual doctrine.” Id. at 11–13; see also Reply at 9–10. While “[t]he
11   continuing violation doctrine is designed to preserve claims arising from ‘a series of small
12   harms, any one of which may not be actionable on its own,’” Reply at 7 (quoting Aryeh v.
13   Canon Bus. Sols., Inc., 55 Cal. 4th 1185, 1197 (2013)), “[t]he continuous accrual doctrine
14   applies in cases involving ‘separate, recurring invasions of the same right’ or
15   ‘independently actionable wrong[s]’ that ‘provide[] all the elements of a claim—
16   wrongdoing, harm and causation.’” Id. at 9 (quoting Aryeh, 55 Cal. 4th at 1198–99).
17         Defendants note that it is clear that the Court intended to invoke the continuous
18   accrual doctrine because the quotations to Aryeh in its prior Order invoked that doctrine.
19   See id. at 9–10; see also ECF No. 26 at 18. Defendants urge that “[t]he distinction is
20   critical” because “[w]hile the continuing violation doctrine may permit claims based on
21   activities falling outside the limitations period, the continuous accrual doctrine ‘supports
22   recovery only for damages arising from those breaches falling within the limitations
23   period,’” Reply at 10 (quoting Aryeh, 55 Cal. 4th at 1199), “mean[ing] that Plaintiffs’
24   claims based on purchases prior to May 11, 2014[,] in the case of their [CLRA] and [FAL]
25   claims[,] and prior to May 11, 2013, in the case of their [UCL] and breach of warranty
26   claims[,] remain time-barred under the continuous accrual doctrine.” Id.
27         Plaintiffs urge that Defendants did engage in a continuing violation because “the
28   continued presence of the unlawful mislabeling of Defendants’ Product first occurred

                                                  11
                                                                               17-CV-1345 JLS (BGS)
 1   outside the statute of limitations,” Opp’n at 12, and “Defendants’ deceptive labeling of the
 2   Product has been continuous and systematic since . . . 2011 . . . and this systematic practice
 3   of improper labeling of the Product will continue until Defendants are ordered otherwise
 4   by this Court.”    Id. at 12–13.    Defendants counter that “Supreme Court precedent
 5   establishes that the defendant’s pattern of conduct is not the appropriate object of focus
 6   where each harm—here, the money Plaintiffs claim to have lost in purchasing the
 7   Product—is independently actionable.” Reply at 8 (citing Nat’l R.R. Passenger Corp. v.
 8   Morgan, 536 U.S. 101, 113 (2002)).
 9         Defendants are correct that the Court intended to invoke the continuous accrual
10   doctrine in its prior Order, as made clear by its quotation to Aryeh, see ECF No. 26 at 17–
11   18 (quoting Aryeh, 55 Cal. 4th at 1198), and that the continuous accrual doctrine—rather
12   than the continuing violation doctrine—applies here. Accordingly, Plaintiffs’ CLRA and
13   FAL claims based on purchases prior to May 11, 2014, and their breach of warranty and
14   UCL claims based on purchases prior to May 11, 2013, are time-barred.
15                                         CONCLUSION
16         For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN PART
17   Defendants’ Motion to Dismiss (ECF No. 62).             Specifically, the Court GRANTS
18   Defendants’ Motion to clarify that Plaintiffs are entitled to tolling under the continuous
19   accrual doctrine and that the statute of limitations bars Plaintiffs from bringing claims
20   based on purchases made prior to the applicable limitations periods. Defendants’ Motion
21   is otherwise DENIED.
22         IT IS SO ORDERED.
23
24   Dated: March 5, 2019
25
26
27
28

                                                   12
                                                                                17-CV-1345 JLS (BGS)
